UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 06-5189



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


JULIO CESAR GARCIA, a/k/a Pedro Aguilares,
a/k/a Juan Carlos Sermeno-Rivera, a/k/a Juan
Sermeno-Rivera, a/k/a Juan Sermeno, a/k/a
Julio Nolasco-Garcia, a/k/a Carlos Garcia-
Nolasco, a/k/a Carlos Alvarez, a/k/a Juan
Carlos Alvarado, a/k/a Pedro Antonio Alvarez,
a/k/a Manuel Jesus Balladares, a/k/a Carlos
Rivera, a/k/a Juan Carlos Garcia,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, Senior
District Judge. (1:06-cr-00210)


Submitted:   June 20, 2007                 Decided:    July 11, 2007


Before WILLIAMS, Chief Judge,      WILKINSON,    Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Anne M. Chapman,
Assistant Federal Public Defender, Sapna Mirchandani, Research and
Writing Attorney, Alexandria, Virginia, for Appellant. Charles P.
Rosenberg, United States Attorney, David B. Joyce, Special
Assistant   United   States   Attorney,   Alexandria,   Virginia,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                 - 2 -
PER CURIAM:

              Julio Cesar Garcia was convicted of illegal reentry by a

deported alien following a conviction for an aggravated felony, 8

U.S.C. § 1326(a), (b) (2000).           Garcia now appeals his 110-month

sentence.      We affirm.

              Garcia’s base offense level was 8, see U.S. Sentencing

Guidelines Manual § 2L1.2(a) (2005).                Sixteen levels were added

because Garcia previously was deported subsequent to a conviction

for a crime of violence.       See USSG § 2L1.2(b)(1)(A)(ii).          His total

offense level was 24,         his criminal history category was VI, and

his resulting advisory guideline range was 100-125 months.                Prior

to sentencing, the parties filed sentencing memoranda addressing

whether Garcia should receive an adjustment to his offense level

based on acceptance of responsibility.                See USSG § 3E1.1.      The

parties addressed how the sentencing factors set forth at 18

U.S.C.A. § 3553(a) (West 2000 & Supp. 2006) should apply to Garcia.

The parties also addressed these matters at sentencing.

              The district court determined that there was no basis

upon which to grant an adjustment for acceptance of responsibility.

The   court    found   that   the    guideline   range    had   been   correctly

calculated, and the court sentenced Garcia to 110 months in prison.

The   court    did   not   offer    reasons   for    imposing   this   sentence;

notably, the court did not address any of the § 3553(a) factors.


                                      - 3 -
           On   appeal,   Garcia     contends   that   his    sentence   is

procedurally unreasonable because it is longer than necessary.            He

also contends that he was entitled to the adjustment based on his

acceptance of responsibility and that the district court committed

reversible error when it did not address the relevant § 3553(a)

factors in pronouncing sentence.

           After United States v. Booker, 543 U.S. 220 (2005), a

sentence must be “within the statutorily prescribed range and . . .

reasonable.”    United States v. Hughes, 401 F.3d 540, 546-47 (4th

Cir. 2005)(citations omitted).       “[A] sentence within the properly

calculated Guideline range . . . is presumptively reasonable.”

United States v. Green, 436 F.3d 449, 455-56 (4th Cir.) (internal

quotation marks and citation omitted), cert. denied, 126 S. Ct.
2309 (2006).

           Garcia’s 110-month sentence falls within the statutory

range of up to twenty years in prison.      See 8 U.S.C. § 1326(b)(2).

Moreover, his advisory guideline range was correctly calculated.

In this regard, Garcia was not entitled to a reduction based on

acceptance of responsibility because he put the Government to its

burden of proof at trial.     See Elliott v. United States, 332 F.3d
753 (4th Cir. 2003).      Under Green, the sentence is presumptively

reasonable.

           Garcia correctly states that the district court failed to

provide   any   explanation   for    imposing   sentence     and   complains


                                    - 4 -
particularly that the court failed to address the factors set forth

in § 3553(a).   Because he raises these matters for the first time

on appeal, our review is for plain error.     See Fed. R. Crim. P.

52(b);   United States v. Olano, 507 U.S. 725, 731-32 (1993).   We

conclude that, although the district court committed plain error,

the error did not affect Garcia’s substantial rights because he

failed to establish that he would have received a lower sentence

but for the error.   We note that, while the district court did not

address the sentencing factors in open court, he imposed sentence

immediately after hearing argument on their applicability.

          We therefore affirm the sentence.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the material before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 5 -